DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  there should be a space between stopper and arranged in the word “stopperarranged”.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following language invokes 112F, and how that language will be interpreted;

Claim 18 - “piercing mean” –  Page 10, line 6 - “the piercing means comprise a needle adapted to move linearly.  Thus, the needle is configured to pierce the stopper in its piercing position. The needle is never in contact with the contents during the piercing. 10 According to one particular feature of the invention, the needle is solid and has a cone-shaped pointed end. 

Claim 18 - “fluid injection means” – Page 11, line 16, “the fluid injection means comprise at least one fluid inlet adapted to receive a pressurized fluid and to inject it into the cap engaged over the stopper in a tight manner.”

Claim 18 - “the means of sealing by melting” – Page 15, line 20 – “The means for sealing by melting 7 comprise a piston 18 at the end of which a heating cannula 19 is provided, said piston 18 being adapted to move linearly in a cylinder 20 formed on the cap 4, the travel of the piston 18 being limited by a piston chamber 21 formed in the upper end of the cylinder 20”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 18 (and subsequent dependent claims) the claim limitation “means of sealing by melting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, when discussed in the specification, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the term “heating cannula” is not further defined in the specification, and the term is not in common use such that the Examiner would be able to decipher its structure and function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim 32, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 32, the term “heating cannula” is not defined in the specification in such a way as to provide a user with the descriptive knowledge of how to build and use the device.  The common use of the term “cannula” is defined as “a small tube for insertion into a body cavity or into a duct or vessel” (https://www.merriam-webster.com/dictionary/cannula).   This definition does not provide any guidance to the current application’s use of the term.  In fact, the specification actually notes the lack of figures describing this feature in page 15, line 27, “Likewise, the heating elements making it possible to heat the needle 15 or the heating cannula 19, as well as their respective power sources, have not been shown so as not to overload the figures”.  As discussed below in the 112B rejection, in the interest of compact prosecution, the Examiner will interpret the heating cannula as any device that can take electrical energy and output thermal energy (heat). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 28 and 32, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, the limitation “introducing a fluid into the head space of the container through the hole, arranged through the stopper, using the fluid injection means, so as to obtain a residual pressure at least equal to the atmospheric pressure in the head space of the container” renders the claim indefinite, as it is unclear what the metes and bounds of the claim entail.  The Examiner is confused as to how the residual pressure of the head space could be different than the atmospheric pressure in the headspace, as they are the same thing.  In the interest of compact prosecution, the Examiner will interpret this include a means for adjusting and metering the pressure in the headspace. 

Regarding claim 28, the claim limitation “the piercing means and the means of sealing by melting are arranged in the cap such that their respective movement axes are secant 

Regarding claim 32, the limitation “heating cannula” renders the claim indefinite, as the term is not a commonly known term, and the disclosure does not define the term in a fashion that would allow a user to understand the device, In the interest of compact prosecution, the Examiner will interpret the heating cannula as any item that is able to change electrical energy into a thermal output. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Optical means for verification - claims 20-21;
Inductive means for verification - claims 20-21;

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19, 22-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunn, (US 9,643,746).

Regarding claim 18, Lunn Discloses: A method for pressure-packaging a container to be processed at least partially filled with contents and stoppered in a tight manner by a stopper arranged above a head space of the container, wherein the method comprises the following steps: - 
engaging sealingly a cap (Fig. 4, welder assembly 98) over an outer surface of the stopper (Fig. 4, closure 200), wherein piercing means, (Fig. 4, needle assembly 80) fluid injection means (Fig. 4, valves 90) and means of sealing by melting (Fig. 4, and 10, ultrasonic welding arms 96) being arranged inside the cap; 
- piercing a hole through the stopper by lowering the piercing means toward the stopper (Col. 5, line 43, “As will be discussed in more detail below with reference to FIGS. 3-12, using the multiple needle post-processing approach of the present teachings, the protrusion 210/310 of a hot-filled container 100 can be ruptured or pierced with multiple needles (thereby forming at least one opening 220 as shown in FIG. 1 or at least one opening 320 as shown in FIG. 2),”) ;
 - raising the piercing means outside the stopper (Fig. 11 shows the piercing means raised); 
- introducing a fluid into the head space of the container through the hole, arranged through the stopper, using the fluid injection means, so as to obtain a residual pressure at least equal to the atmospheric pressure in the head space of the container (Figs. 7-12 show the introduction of Nitrogen gas through the hole in the stopper.  Further, information is provided in these drawings showing the relative pressure in the headspace); 
- sealing the hole of the stopper by melting the material of the stopper by lowering the means of sealing by melting toward the stopper (Col. 4, line 14, “FIG. 10 shows a side view of the container with the welding arms of the ultrasonic welder assembly sealing the headspace according to the present teachings”); 
- raising the means of sealing by melting (Fig. 11); and 
- removing the cap (Fig. 11).

Regarding claim 19, Lunn further discloses: the step for introducing fluid into the head space comprises introducing fluid in an initial phase at a first pressure value, then introducing fluid in a final phase at a second pressure value below the first pressure value (The control of the pressure at various times during the filling process represents an intended use of the device.  According to Col. 7, line 24, “The gas flowing into the headspace of the container 100 can have an adjustable regulator (not shown) that will allow pressurization or charging of the headspace to a predetermined pressure rather than filling by volume”.  As such, the limitations of the claim are met.).

Regarding claim 22, Lunn further discloses: in the case of hot filling at a temperature above 73°C, the fluid is introduced into the head space after cooling of the contents to a temperature below 45°C (The control of the temperature during the filling process represents an intended use of the device. Lunn disclose Fig. 3, cooling tunnel 50.  As such, the Lunn device meets the claim limitations).

Regarding claim 23, Lunn further discloses: the introduction pressure of the fluid is configured to generate a residual pressure in the container between 1.01 bars and 2.5 bars. (Fig. 9 shows the pressure as approximately 2 PSIG, which is approximately 2 Bars.)

Regarding claim 24, Lunn further discloses: the fluid is an inert and sterile gas (Fig. 7 shows N2 being introduced into the bottle.  N2 meets the claim limitation).

Regarding claim 25, Lunn further discloses: the method further comprises a step for circulating sterile fluid between the cap and the stopper (as seen in Fig. 7, the fluid enters a protrusion, 210, before entering the stopper.  This protrusion is then removed.  As such, the claim limitation is met, as the fluid is circulated through the protrusion, which is between the cap and stopper.).

Regarding claim 26, Lunn further discloses: the method further comprises, before the step for engaging the cap over the stopper, a step for sterilization of the outer surface of the stopper by at least one of punctual heating, chemical sterilization, steam, emission of pulsed light (Col. 1, line 15, “In the beverage industry, it is known to fill non-carbonated beverages such as teas, juices, sports drinks, and other flavored beverages, into a plastic container or bottle at an elevated temperature (for example, at about 185.degree. F. or 85.degree. C.) in order to commercially sterilize the container's headspace and the beverage. This is commonly referred to as a hot-fill process.”). 

Regarding claim 27, Lunn further discloses: A device for pressure-packaging a container to be processed at least partially filled with contents and stoppered in a tight manner by a stopper arranged above a head space of the container, the device comprising a cap (Fig. 4, welder assembly 98) that comprises piercing means (Fig. 4, needle assembly 80), fluid injection means (Fig. 4, valves 90) and means of sealing by melting  (Fig. 4, and 10, ultrasonic welding arms 96), the device being configured to carry out the pressure-packaging method according to claim 18 (see Regarding claim 18 section above).

Regarding claim 28, Lunn further discloses: the piercing means (Fig. 4, needle assembly 80) and the means of sealing by melting (Fig. 4, and 10, ultrasonic welding arms 96) are arranged in the cap (Fig. 4, welder assembly 98) such that their respective movement axes are secant at a point located in one of the material of the stopper and above the material of the stopper when the cap is engaged over the stopper.

Regarding claim 29, Lunn further discloses: the piercing means (Fig. 4, needle assembly 80) comprise a needle adapted to move linearly.

Regarding claim 30, Lunn further discloses: the needle is solid (Of the three stages of matter, the only stage that maintains its shape is the solid state.  As such, it can be accepted as fact that the needle assembly 80 is in the solid state of matter) and has a cone-shaped pointed end (Fig. 5 shows the cone shaped, pointed ends of the needles).

Regarding claim 31, Lunn further discloses:  the needle is heated by a heating means (Col. 7, line 4, “A heater 88 can be provided to heat the needles 82 to both maintain sterility of the needles 82 and to ease the penetration through the plastic material of the closure 200 or of the container 100.”). 

Regarding claim 32, Lunn further discloses:  the means of sealing by melting comprise a heating cannula (Fig. 4, and 10, ultrasonic welding arms 96) adapted to move linearly.
	
Regarding claim 33, Lunn further discloses:   the fluid injection means (Fig. 4, valves 90) comprise at least one fluid inlet adapted to receive a pressurized fluid and inject it into the cap engaged sealingly over the stopper (Figs. 7 and 8 show the valves 90 taking in N2 and injecting it into the cap over the stopper)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lunn in view of Py, (US 7,726,352).

Regarding claim 20, Lunn discloses all of the features of claim 18.  

Lunn does not explicitly disclose: a step for verification, using one of optical means and inductive means arranged in the cap, of the 4Docket No. 0753-1100 integrity of the piercing means after the step of raising of the piercing means.

Py teaches: a step for verification, using one of optical means and inductive means arranged in the cap, of the 4Docket No. 0753-1100 integrity of the piercing means after the step of raising of the piercing means (Col. 14, line 9, “thus allowing an operator (or optical or other automatic sensing system) to visually determine whether each cap has been properly cauterized prior to filling.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lunn with the inclusion of the verification systems of Py, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of the verification system is that it can detect a partial or failed cauterization of the hole that is being sealed, thus 

Regarding claim 21, the modified Lunn further discloses: a step for verification, using an optical camera arranged inside the cap, of the sealing quality of the hole by the means for sealing by melting (Col. 14, line 9, “thus allowing an operator (or optical or other automatic sensing system) to visually determine whether each cap has been properly cauterized prior to filling.” – specifically, the “optical or other automatic sensing system” would satisfy the claim limitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haimi, (US 2015/0266600) describes a system with an atmospheric closure system that allows for the cap to be modified within a controlled environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731